Not For Publication in West's Federal Reporter
                 Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                          For the First Circuit

Nos. 03-2137
     03-2291

                             VINCENT P. MURRAY,

                           Plaintiff, Appellant,

                                        v.

        JEFFRY PERLOW, LAW OFFICE OF MORETTI AND PERLOW,

                           Defendant, Appellee.


          APPEALS FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF RHODE ISLAND

               [Hon. Mary M. Lisi, U.S. District Judge]


                                     Before

                        Torruella, Circuit Judge,
                      Stahl, Senior Circuit Judge,
                       and Lynch, Circuit Judge.



    Vincent P. Murray on brief pro se.
    Jeffry S. Perlow and Moretti & Perlow on brief for appellee.



                                  May 7, 2004
            Per Curiam. The district court's judgment and its denial

of   the   Fed.   R.   Civ.   P.   60(b)   motion   are   affirmed.   Any

constitutional claim against appellees is not cognizable.             Cf.

Miranda v. Clark County, Nevada, 319 F.3d 465, 468 (9th Cir.),

cert. denied, 124 S. Ct. 64 (2003) (assistant public defender not

a state actor when performing traditional role of defense lawyer in

criminal proceeding; constitutional claim against public defender

not cognizable).       The only potential claims here are for legal

malpractice and/or breach of contract; but the federal court lacks

subject matter jurisdiction over any such claims in this dispute.

See 28 U.S.C. § 1332.

            Affirmed.




                                     -2-